DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group I relating to claims 1-4 on 11/16/2020. 

	Claim Status
Claims 1-2 and 4 have been amended.
Claim 3 has been cancelled.
Claims 1-2 and 4 are currently pending and have been examined on the merits in this office action.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 is objected to because converter is misspelled convertor. Converter is used within the specification while convertor is not.
Claim 2 is objected to because of the amendment specifying a plurality of fuel cell stacks. The specification does not specify the flow battery system having fuel cell stacks. The fuel cell stacks will be taken to mean cell stacks.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plurality of flow batteries in a battery pack and having an electrolyte circulation system connected to the battery packs, does not reasonably provide enablement for the flow battery system having transformers and inverters connected to each of the battery packs A, B, C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Regarding claim 1, the flow battery system does not contain the transformer and inverter but the large scale energy storage device does. The amendment brings in the transformer and inverter of the energy storage device into the flow battery system, however, the instant specification does not have support for the flow battery system having the transformer and inverter. Page 6 of the instant specification highlights this below. As seen in the highlighted portion, only the energy storage device includes the transformer and the inverter and was not envisioned in the large scale flow battery.



    PNG
    media_image1.png
    807
    713
    media_image1.png
    Greyscale
Claims 2 and 4 are therefore rejected under 35 U.S.C. 112(a) for dependency.

Response to Arguments
The amendments to claim 1 introduce new matter/ scope of enablement issues. The previous rejection of record is not withdrawn due to the amendment presenting enablement issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727